 



EXHIBIT 10.44
FIRST AMENDMENT TO
LIMITED LIABILITY COMPANY AGREEMENT OF
IRWIN VENTURES LLC
     This First Amendment (the “Amendment”) is made this 18th day of November,
2005, with the intent that it have effect from and after January 1, 2005, to the
Limited Liability Company Agreement, dated as of January 1, 2001 (the
“Agreement”), of Irwin Ventures LLC (the “Company”), by and among Irwin
Financial Corporation, an Indiana corporation, as the Class A Member and Class C
Member of the Company (“IFC”), Irwin Ventures Co-Investment Fund LLC, a Delaware
limited liability company, as a Class a Member of the Company (the “Executive
Co-Investment Fund”), and David Meyercord, Thomas Washburn and William Miller as
Class C Members of the Company. Capitalized terms not otherwise defined herein
shall have the meanings ascribed to them in the Agreement.
     WHEREAS, Section 14.1 of the Agreement provides that the Management
Committee may propose amendments to the Agreement and such amendments may be
made with the written consent of the Class A Member; provided, however, that no
such amendments may modify the allocation or timing of distributions of cash or
Company Profits and Losses, without the consent of the Member so affected;
     WHEREAS, Section 4.2 of the Agreement sets forth the priority and amounts
in which the Company shall make distributions, if any, of Distributable
Operating Cash and Distributable Liquidity Event Cash, to the Members and
Section 5.1 of the Agreement sets forth the priority and amounts in which
Portfolio Investment Profit and Portfolio Investment Loss shall be allocated
among the Members;
     WHEREAS, the Management Committee desires that the Agreement be amended to
provide that (A) with respect to Portfolio Investments made by the Company after
January 1, 2005, (i) no carried interest shall be associated with any such
investments, (ii) all profits and losses associated with such investments shall
be for the account of IFC, (iii) all distributions of Distributable Operating
Cash and Distributable Liquidity Event Cash attributable to such investments
shall be distributed as provided herein, and (iv) all allocations of Portfolio
Investment Profit and Portfolio Investment Loss attributable to such investments
shall be allocated as provided herein, and (B) no Allocable Expenses shall be
allocated to Portfolio Investments made after January 1, 2005; and
     WHEREAS, the Class A Member, Class B Member and Class C Members agree with
the Management Committee’s recommendations for amendments to the Agreement as
set forth above and desire to amend the Agreement as provided herein.
     NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby
agree as follows:

1



--------------------------------------------------------------------------------



 



1. Amendments to Agreement.
     a. Section 4.2.1 of the Agreement is hereby amended by adding the following
paragraph to the end of Section 4.2.1 of the Agreement:
Notwithstanding any other provision of this Agreement, the Class C Members shall
not be entitled to any distribution of Distributable Operating Cash attributable
to New Investments (as defined below). Distributable Operating Cash attributable
to Follow-On Investments made after January 1, 2005 shall be allocated in
accordance with Section 4.2.1. However, in the event the Company makes a
distribution of Distributable Operating Cash attributable to New Investments,
the Company shall distribute such Distributable Operating Cash in accordance
with Section 4.2.1 except that after making the distributions provided by
Sections 4.2.1(a) through (c), the remaining Distributable Operating Cash shall
be distributed one hundred percent (100%) to the Class A Member and
Section 4.2.1(d) shall not apply to distributions of Distributable Operating
Cash attributable to New Investments.
     b. Section 4.2.2 of the Agreement is hereby amended by adding the following
paragraph to the end of Section 4.2.2 of the Agreement:
Notwithstanding any other provision of this Agreement, the Class C Members shall
not be entitled to any distribution of Distributable Liquidity Event Cash
attributable to New Investments. Distributable Liquidity Event Cash attributable
to Follow-On Investments made after January 1, 2005 shall be allocated in
accordance with Section 4.2.2. However, in the event the Company makes a
distribution of Distributable Liquidity Event Cash attributable to New
Investments, the Company shall distribute such Distributable Liquidity Event
Cash in accordance with this Section 4.2.2 except that after making the
distributions provided by Sections 4.2.1(a) and (b), the remaining Distributable
Liquidity Event Cash shall be distributed one hundred percent (100%) to the
Class A Member and Section 4.2.2(c) shall not apply to distributions of
Distributable Liquidity Event Cash attributable to New Investments.
     c. Section 5.1 of the Agreement is hereby amended by adding the following
new Section 5.1.3 to Section 5.1 of the Agreement:
5.1.3 Notwithstanding any other provision of this Agreement, the Class C Members
shall not be entitled to any allocation of Portfolio Investment Profit or
Portfolio Investment Loss attributable to New Investments. Portfolio Investment
Profit and Portfolio Investment Loss attributable to Follow-On Investments

2



--------------------------------------------------------------------------------



 



made after January 1, 2005 shall be allocated in accordance with Section 5.1.1
and Section 5.1.2, as applicable. However, Portfolio Investment Profit
attributable to New Investments shall be allocated to the Members in accordance
with Section 5.1.1 except that after making the allocations provided by
Sections 5.1.1(a) through (d), the remaining Portfolio Investment Profit shall
be allocated one hundred percent (100%) to the Class A Member. Portfolio
Investment Loss attributable to New Investments shall be allocated one hundred
percent (100%) of to the Class A Member.
     d. Addendum I to the Agreement (Definitions) is hereby amended by adding
the following as terms defined therein:
“New Investment” means any Portfolio Investment (other than a Follow-On
Investment) made by the Company after January 1, 2005.
“Follow-On Investment” means a follow-on investment made by the Company on or
after January 1, 2005 in a Portfolio Company in which the Company was invested
both on January 1, 2005 and immediately prior to consummation of the follow-on
investment.
2. Effectiveness. The amendments set forth in Section 1 of this Amendment are
intended to be effective as of January 1, 2005 to the fullest extent permitted
by law. Except as expressly amended hereby, the provisions of the Agreement are
and shall remain in full force and effect.
3. Governing Law. This Amendment shall be governed by the laws of the State of
Delaware
[signature page follows]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and the undersigned Members have executed
this First Amendment to Limited Liability Company Agreement of Irwin Ventures
LLC as of the day and year first above written.

            IRWIN VENTURES LLC
      By:           Name:   David S. Meyercord        Title:   Senior Vice
President, Investments

        Class A Member:
IRWIN FINANCIAL CORPORATION
            By:           Name:   Thomas D. Washburn        Title:   Executive
Vice President

        Class B Member:
IRWIN VENTURES CO-INVESTMENT FUND LLC
            By:           Name:   David S. Meyercord        Title:   President,
Investment Committee

        Class C Members:
IRWIN FINANCIAL CORPORATION
            By:           Name:   Thomas D. Washburn        Title:   Executive
Vice President          David S. Meyercord          William I. Miller         
Thomas D. Washburn     

4